Citation Nr: 1144580	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for schizoaffective disorder, claimed as secondary to the Veteran's residual scars of his nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  He thereafter served with the Puerto Rico National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an acquired psychiatric disorder was first denied in February 1972 on the basis that the Veteran did not suffer from a psychiatric condition during his active service; the Veteran did not initiate an appeal of this decision.  

2.  The Veteran has subsequently attempted to reopen his claim numerous times, with the most recent prior final denial occurring in April 2007.  

3.  The additional evidence presented since the previous final denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.

4.  The Veteran did not suffer from schizoaffective disorder during his active service, and his current condition is not causally related to his active service.

5.  The most probative medical evidence of record does not find a causal connection between the Veteran's 1984 injury and his current schizoaffective disorder. 


CONCLUSIONS OF LAW

1.  The prior RO decision of February 1972 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for schizoaffective disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for service connection for schizoaffective disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In this case, the May 2007 notice sent to the Veteran did not provide the Veteran with the information as specified by Kent.  For reasons described below, the Board finds that the Veteran's claim should be reopened.  As the Board is taking an action favorable to the Veteran with regard to this aspect of his claim, his not receiving this notice presents no prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Further, the May 2007 notice did inform the Veteran of how a claim for secondary service connection can be established, and it also provided information regarding disability ratings and effective dates.  Accordingly, the Board finds the duty to notify to be satisfied.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and private treatment records provided by the Veteran.  The Veteran underwent a VA examination in June 2007.  The Board finds this examination to be adequate for rating purposes as it provided detailed accounts of the Veteran's symptomatology as well as physical findings that address the relevant rating criteria.  

The Board further notes that the evidence of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Claim to Reopen

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for schizoaffective disorder.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board will reopen the claim.  

A review of the procedural history of the Veteran's claim is instructive.  The Veteran first sought service connection for a "nervous condition" in November 1971.  The RO denied his claim in February 1972, finding that the Veteran did not suffer from a psychiatric disorder during his active service.  As the Veteran did not initiate an appeal of this decision, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran subsequently attempted to reopen his claims numerous times; each time, it was found that he had not submitted new and material evidence sufficient to reopen his claim.  Most recently, in January 2007, the Veteran sought to reopen his denied claim for service connection; in an April 2007 rating decision, the RO found that the Veteran had not submitted new and material evidence, and therefore denied his claim to reopen.  

The Veteran filed the claim at issue here in May 2007.  He underwent a VA examination in June 2007.  In an August 2007 rating decision, the RO reopened the Veteran's claim for service connection, but determined that service connection was not warranted.  The Veteran filed a timely Notice of Disagreement with this decision; the RO issued a Statement of the Case in May 2008.  The Veteran thereafter filed a timely Substantive Appeal.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, though much in the way of new evidence has been submitted since the Veteran's previous final denial, the Board shall concentrate on only those most pertinent to reopening his claim.  The two most notable pieces of evidence are the Veteran's May 2007 statement made in conjunction with his claim that his psychiatric condition is secondary to his service-connected scar, and the second is an April 1988 physical profile from the Puerto Rico National Guard indicating that the Veteran was not considered fit for retention due to his undifferentiated schizophrenia.  

As noted above, the Veteran's claim was initially denied because there was no evidence that the Veteran suffered from a psychiatric disorder during his active service.  The Veteran's contention that his current psychiatric disorder is not directly related to service but instead is related to an already service-connected disorder would alleviate the need for evidence that he suffered from this condition during his active service.  Thus, the Board finds that the Veteran's statement speaks to the reason for the previous final denial and raises a reasonable possibility of substantiating his claim.  Accordingly, the Board concludes that the Veteran's claim for service connection should be reopened.  

III.  Service Connection Claim

Having determined that the Veteran has presented new and material evidence sufficient to reopen his claim, the Board must now determine whether service connection is warranted.  For the reasons that follow, the Board determines that it is not.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, it is clear that the Veteran currently suffers from a psychiatric disorder.  Though following his active service he received a number of diagnoses, for the past 20 years, the Veteran has most consistently been found to be suffering from either schizophrenia or schizoaffective disorder.  The Veteran's June 2007 VA examination, for instance, diagnosed the Veteran as suffering from schizoaffective disorder.  

Despite this evidence of a current diagnosis, there remains no evidence that the Veteran suffered from this condition or any other psychiatric disorder during his active service.  A review of the Veteran's service treatment records reveals that he did not complain of or receive treatment for schizoaffective disorder during his active service.  Though he stated on his October 1969 report of medical history that he suffered from "depression or excessive worry," he was not found to be suffering from any psychiatric disorder in his separation examination.  

The Board acknowledges the aforementioned April 1988 physical profile that found that the Veteran was not fit for retention in the National Guard due to his suffering from undifferentiated schizophrenia.  The fact that the Veteran suffered from a psychiatric disorder while in the National Guard does not satisfy the in-service incurrence requirement, however.  For claimants serving in the National Guard, service connection may only be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty for training or for an injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011).  Here, as there is no evidence that the Veteran's psychiatric disorder was incurred in or aggravated during a period of active duty for training or inactive duty for training, the fact that he suffered from a psychiatric disorder during this period does not satisfy the second requirement for service connection.  

The Board also notes that there is no evidence establishing a causal connection between the Veteran's current schizoaffective disorder and his active service.  Neither the Veteran's private nor his VA treatment providers have stated that such a link exists.  To the extent that the Veteran has argued that his schizoaffective disorder is causally related to his active service, the Board finds that he is not competent to do so.  Though the Veteran may be competent to report his symptoms or the date of the onset of his symptoms, diagnosing a mental disorder and determining an etiology for that disorder require specialized medical training and is therefore not susceptible to lay commentary.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, she would not be competent to identify a form of cancer).

In his current claim, however, the Veteran does not contend that his schizoaffective disorder is directly related to his active service.  Instead, he contends that his psychiatric disorder is secondary to a September 1984 accident during his service with the National Guard.  Records of the Veteran's service with the National Guard show that he was injured in a September 1984 explosion.  That explosion caused several lacerations on the right side of his face and on the upper part of his nose.  

VA regulation provides that service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  See 38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

Here, however, the Veteran's claim once again fails because the evidence does not show that his schizoaffective disorder is proximately due to or the result of his service-connected facial scars.  

The examiner from the Veteran's June 2007 VA examination specifically considered this issue.  She wrote that after examining the Veteran and reviewing his claims file, she wrote that his "schizoaffective disorder is not related at all to [his] service connected conditions in terms of anatomy, pathophysiology, or etiology."  She explained that in reviewing the Veteran's claims file, she found no evidence regarding treatment, complaints, or diagnosis of such a condition during his military service.  Accordingly, she concluded both that his psychiatric condition is not caused by or a result of his accident with explosives or is otherwise related to his facial scars.  

The Board acknowledges that an April 1985 letter from Ramon A. Velez Arce, MD does support the Veteran's contention that he suffers from a psychiatric disorder secondary to his National Guard accident.  In that letter, Dr. Velez Arce stated that the Veteran suffered from "psychonervous stress" that is secondary to the trauma that he suffered during his National Guard training.  

The Board, however, does not find Dr. Velez Arce's letter to be probative.  To be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (Holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  Further, "neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.

Dr. Velez Arce's letter is too short to serve as the requisite evidence that the Veteran's psychiatric disorder is secondary to his National Guard accident.  Dr. Velez Arce's letter is conclusory, unenhanced by any commentary or supporting rationale, and does not discuss why he believes that such a causal connection exists.  It is impossible for the Board to weigh Dr. Velez Arce's conclusion against that of the VA examiner; the Board therefore does not consider it probative and assigns it little weight.  

Further, to the extent that the Veteran contends that his schizoaffective disorder is secondary to his National Guard injury, the Board once again finds that he is not competent to offer this opinion.  In this case, the Veteran's opinion is sufficient to serve as an indication that his psychiatric disorder may be secondary to his service-connected scars, thus triggering the need for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (describing the necessary evidence indicating a link between a claimed disability and service that requires a VA examination to be "a low threshold").  The actual conclusion that a particular disability is secondary to a service-connected disability, however, requires more than an indication; it instead must be supported by competent and credible evidence.  Once again, the Veteran is not competent to offer this conclusion.  Jandreau, 492 F.3d at 1376-77; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (stating that the capability of a witness to offer evidence that requires medical knowledge must be provided by a qualified witness).   

In summary, the Board finds that there is no evidence that the Veteran suffered from a psychiatric disorder during his active service and that his current psychiatric condition is not related to his active service.  The Board further finds that the most probative competent evidence of record does not establish that his schizoaffective disorder is proximately due to or the result of his National Guard accident or the service-connected scars that resulted from that accident.  










	(CONTINUED ON NEXT PAGE)



Accordingly, the Board concludes that the criteria for service connection for the Veteran's schizoaffective disorder - either on a direct or secondary basis - have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  


ORDER

The Veteran's claim for service connection for schizoaffective disorder is reopened; to this extent only, his appeal is granted.  

Service connection for schizoaffective disorder is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


